DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
 This office action is in response to applicant’s arguments/remarks submitted on 05/16/2022. Claims 1, 3-5, 7, 9-11, 14-16, and 18-20 have been amended. No claims have been cancelled and no new claims have been added. Accordingly, claims 1-20 are now pending and Claims 7-10, 16-18, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2.

Response to Arguments
Applicant’s arguments, see applicant’s arguments/remarks, filed on 05/16/2022, with respect to the rejection(s) of claim(s) 1-6, 11-15, and 19 under 35 U.S.C. 103 as being unpatentable over Okumura in view of Krishnan have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Okumura and Maeda US 2020/0150680 A1 (as detailed below).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 11-15, and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumura et al US 2016/0139594 A1 (hence Okumura) in view of Maeda US 2020/0150680 A1 (hence Maeda).
In re claims 1, 11, and 19, Okumura discloses computer devices, systems, and methods for remotely operating an autonomous passenger vehicle when an autonomous vehicle encounters an unexpected driving environment unsuitable for autonomous operation (Abstract) and teaches the following:
one or more communication interfaces configured to communicate in a mobile communication system (Fig.1 and Paragraph 0011); and a control module configured to control the one or more communication interfaces (Fig.1, #100); determine exceptional traffic situations based on data received via the one or more communication interfaces from one or more other transportation vehicles and/or data generated by one or more sensors included in the transportation vehicle (Paragraph 0024); determine a route section for use in operating the transportation vehicle in an automated driving mode to overcome a determined exceptional traffic situation (Paragraph 0023); transmit information related to the determined exceptional traffic situation to a communication network component using the mobile communication system (Paragraph 0029); and receive information related to driving instructions for the determined route section to overcome the determined exceptional traffic situation from the communication network component (Paragraph 0030), wherein the received information related to driving instructions comprises an instruction for a user of the transportation vehicle to manually operate the transportation vehicle out of the determined exceptional traffic situation to overcome the determined exceptional traffic situation (Fig.3, and Paragraphs 0030-0034), wherein the received driving instructions are based on previous operation of at least one transportation vehicle out of the exceptional traffic situation (Paragraphs 0029-0030 “predefined”), and, wherein information related to the manual operation of the transportation vehicle along the determined route section to operate the transportation vehicle out of the determined exceptional traffic situation to overcome the determined exceptional traffic situation is transmitted for subsequent use in formulating driving instructions along the determined route section for transportation vehicles (Paragraphs 0028 and 0038)
However, Okumura discloses the paths chosen by the remote operator can be transmitted to other autonomous vehicles in the same unexpected driving environment to provide guidance to their respective autonomous operation systems (Paragraph 0038) but doesn’t explicitly teach the following:
wherein, following manual operation of the transportation vehicle out of the determined exceptional traffic situation, information related to the manual operation of the transportation vehicle along the determined route section to operate the transportation vehicle out of the determined exceptional traffic situation to overcome the determined exceptional traffic situation is transmitted to the communication network component for subsequent use in formulating driving instructions along the determined route section for transportation vehicles
Nevertheless, Maeda discloses obtaining first operation information relating to an operation performed by a user in a first vehicle; generating, from the first operation information, second operation information for performing an operation equivalent to the operation in a second vehicle that is different from the first vehicle; and outputting the second operation information (Abstract) and teaches the following:
wherein, following manual operation of the transportation vehicle out of the determined exceptional traffic situation, information related to the manual operation of the transportation vehicle along the determined route section to operate the transportation vehicle out of the determined exceptional traffic situation to overcome the determined exceptional traffic situation is transmitted to the communication network component for subsequent use in formulating driving instructions along the determined route section for transportation vehicles (Paragraphs 0029)
It would have been obvious to one having ordinary skills in the art at the time the invention was filed to have modified the Okumura reference with the operation support system, as taught by Maeda, in order to generate, from the first operation information, second operation information for performing an operation equivalent to the operation of the first vehicle in a second vehicle that is different from the first vehicle (Maeda, Abstract).

In re claims 2 and 12, Okumura teaches the following:
wherein the received information related to driving instructions further comprises instructions for tele-operating the transportation vehicle along the determined route section to overcome the exceptional traffic situation (Paragraphs 0030-0034)
In re claims 3 and 13, Okumura teaches the following:
wherein the received information related to driving instructions further comprises instructions for information on the route section from the network component and wherein the method comprises automatically operating the transportation vehicle along the determined route section (Paragraphs 0030-0034)
In re claims 4 and 14, Okumura teaches the following:
wherein information related to an environmental model of the transportation vehicle is transmitted to the network component in addition to the information related to the exceptional traffic situation (Paragraphs 0029-0030, and 0032, and 0034)
In re claims 5 and 15, Okumura teaches the following:
wherein information related to transportation vehicle data and video data is transmitted to the network component in addition to the information related to the determined exceptional traffic situation (Paragraphs 0027 and 0037)
In re claim 6, Okumura teaches the following:
A transportation vehicle including the apparatus of claim 1 (Fig.1 and Fig.2)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165. The examiner can normally be reached M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAMI KHATIB/Primary Examiner, Art Unit 3669